Case 1:17-cv-03273-TWP-DML Document 130 Filed 03/26/19 Page 1 of 1 PageID #: 858



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES,                       )
  L.L.C.,                                            )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )    No. 1:17-cv-03273-TWP-DML
                                                     )
  JAMES BURKHART, et al                              )

                               Entry from Status Conference
        The plaintiff and the Ganote Parties, by counsel, appeared for a status

  conference on March 21, 2019, with the magistrate judge. The conference was held

  and concluded. The motion for leave to withdraw will be granted by separate order.

        Date: 3/26/2019
                                            ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana

  Distribution:
  All ECF-registered counsel of record by email through the Court’s ECF system
